internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi br 1-plr-116271-00 date date legend x state d1 d2 d3 d4 property a property b property c property d property e dollar_figurea dollar_figureb this responds to your representative’s letter dated date together with subsequent correspondence submitted on behalf of x requesting a ruling that the rental income received by x from renting certain properties will not constitute passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts x was incorporated in state on d1 x anticipates making an election to be treated as an s_corporation for its taxable_year beginning d2 x owns property a property b property c property d and property e the properties all of which are commercial facilities the duties of x’s officers employees and associates include the following with respect to the leasing of most of the properties negotiate and sign leases settle tenant disputes evaluate backgrounds of prospective tenants conduct regular inspections of property negotiate and contract for insurance coverages oversee rental collections monitor overall security plr-116271-00 communicate to prospective tenants arrange for pest control inspect roofs drainage systems and exterior walls for repair perform plumbing electrical and carpentry maintenance maintain common areas and hire and monitor subcontractors as needed for repairs not all services are provided to all of the tenants in the properties in particular x does not provide significant services for property e from d3 to d4 x received or accrued dollar_figurea in rental income and paid_or_incurred dollar_figureb in relevant expenses with respect to the properties x represents that these figures are consistent with the income and expense figures for prior periods and expects the figures for future years to be comparable law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income sec_1375 imposes a tax on the income of an s_corporation if the s_corporation has accumulated_earnings_and_profits at the close of such taxable_year and gross_receipts more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation plr-116271-00 sec_1_1362-2 provides that rents do not include compensation however designated for_the_use_of or right to use any real or tangible_personal_property developed manufactured or produced_by_the_taxpayer if during the taxable_year the taxpayer is engaged in substantial development manufacturing or production of real or tangible_personal_property of the same type conclusion some of x’s rental income is net_lease income which is generally passive_investment_income however x’s net_lease income is an incidental part of x’s active rental business and will not be treated as passive_investment_income accordingly after applying the law to the facts submitted and the representations made we conclude that the rental income x receives from properties a b c d and e is not passive_investment_income under sec_1362 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed concerning whether x otherwise satisfies the s_corporation eligibility requirements under sec_1361 further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s matthew lay sincerely assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
